NUMBER 13-18-00392-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUSTAVO TIJERINA SANDOVAL,                                                    Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On Appeal from the 197th District Court
                         of Cameron County, Texas.


                          ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

       Appellant, Gustavo Tijerina Sandoval filed a notice of appeal with this Court from

his conviction in trial court cause number 2015-DCR-2443-C. This cause is before the

Court because the reporter’s record has not been filed.        The reporter’s record was

originally due to be filed on October 10, 2018. The reporter has previously requested

and received two extensions of time to file the record, granting the reporter until December
17, 2018 to file the record. The reporter has now filed a request for extension until May

30, 2019 to file the record.      The request states that the record in the appeal is

approximately 11,000 pages and covers seven months of testimony.

       The appellate court may extend the deadline to file the record if requested by the

reporter; however, each extension must not exceed 30 days in an ordinary appeal. See

TEX. R. APP. P. 35.3(c).       Because of the length of extension requested, we must

effectuate our responsibility to avoid further delay and to preserve the parties’ rights.

See TEX. R. APP. P. 37.3(a)(2). Accordingly, this appeal is ABATED and the cause

REMANDED to the trial court.

       Upon remand, the judge of the trial court shall immediately cause notice to be given

and conduct a hearing to determine the length of time necessary for the prompt

preparation of a reporter’s record and shall enter any orders required to avoid further

delay and to preserve the parties’ rights.

       The trial court shall prepare and file its findings and orders and cause them to be

included in a supplemental clerk's record which should be submitted to the Clerk of this

Court within thirty days from the date of this order.

       It is so ORDERED.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
3rd day of January, 2019.




                                              2